    Case 2:20-cv-00480-JAW Document 7 Filed 01/25/21 Page 1 of 3                          PageID #: 48



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

WILLIAM DONAHUE, PATRICK DONAHUE
and WJDEND, LLC d/b/a FIVE STAR AUTO
SALES, LLC,

                Plaintiffs,

        vs.                                                         Civil No. 20-480-JAW

CITY OF BIDDEFORD, BIDDEFORD POLICE
DEPARTMENT, OFFICER VICTOR PARKER,
OFFICER SHAWN CLOUTIER, and CHIEF
ROGER BEAUPRE,

                Defendants



             DEFENDANTS’ OBJECTION TO PROPOSED SCHEDULING ORDER

        Defendants City of Biddeford, Biddeford Police Department, Officer Victor Parker,

Officer Shawn Cloutier, and Chief Roger Beaupre1, by and through counsel, hereby object to the

proposed Scheduling Order and request that the Court toll all deadlines in that proposed Order

while the parties brief the Defendants’ anticipated motion for summary judgment based on the

following:

        1.      On January 3, 2021, the Defendants filed a Notice of Intent to File Motion for

Summary Judgment that placed the Court and the parties on notice of the Defendants’ intent to

seek judgment on all claims in the Plaintiffs’ Complaint.

        2.      The Court has not yet acted on the Defendants’ Notice.

        3.      In pertinent part, the Defendants intend to argue on summary judgment that

most of the Plaintiffs’ claims are barred by provisions of the Maine Tort Claims Act.2




1 The Plaintiffs’ Complaint erroneously spells Chief Beaupre’s name as “Beauppre.” For the sake of
accuracy, the Defendants will use the correct spelling.
2 The Defendants also intend to move for judgment on the pleadings with regard to the Plaintiffs’ civil

rights claims asserted pursuant to 42 U.S.C. § 1983 and 5 M.R.S.A. § 4682.
 Case 2:20-cv-00480-JAW Document 7 Filed 01/25/21 Page 2 of 3                     PageID #: 49



       4.      Since the Defendants do not believe there is any dispute as to the factual basis for

their defense under the Maine Tort Claims Act, they would effectively be deprived the benefit of

that defense if they are required to engage in unnecessary discovery.

       5.      The Defendants therefore propose to toll all deadlines set forth in the proposed

Scheduling Order so that the Court can set a briefing schedule on the Defendants’ anticipated

motion for summary judgment.

       6.      The Defendants’ counsel conferred by email with Plaintiffs’ counsel as to this

objection but at the present time does not know the Plaintiffs’ position with regard to the

objection.

       WHEREFORE, the Defendants object to the proposed Scheduling Order and request that

the Court toll all deadlines in that proposed Order while the parties brief the Defendants’

anticipated motion for summary judgment.

               Dated at Portland, Maine this 25th day of January, 2021.

                                      Attorneys for Defendants
                                      MONAGHAN LEAHY, LLP
                                      95 Exchange Street, P.O. Box 7046
                                      Portland, ME 04112-7046
                                      (207) 774-3906
                                      jwall@monaghanleahy.com

                              BY:     /s/ John J. Wall, III
                                      John J. Wall, III




                                            Page 2 of 3
 Case 2:20-cv-00480-JAW Document 7 Filed 01/25/21 Page 3 of 3                   PageID #: 50



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2021, I electronically filed Defendants’ Objection
to Proposed Scheduling Order using the CM/ECF system, which will provide notice to me
and all other parties through their registered counsel of record including: jbennett@legal-
ease.com.

       Dated at Portland, Maine this 25th day of January, 2021.

                                    Attorneys for Defendants
                                    MONAGHAN LEAHY, LLP
                                    95 Exchange Street, P.O. Box 7046
                                    Portland, ME 04112-7046
                                    (207) 774-3906
                                    jwall@monaghanleahy.com

                             BY:    /s/ John J. Wall, III
                                    John J. Wall, III




                                           Page 3 of 3
